Title: From George Washington to the Officer Commanding the Delaware Militia Regiment, 20 August 1780
From: Washington, George
To: 


					
						Sir
						Head qrs Orange Town August the 20. 1780
					
					I have been informed by a Letter received just now from His Excellency, Cæsar Rodney Esq., that the Regiment of Militia raised by the Delaware State to reinforce the Army, embarked at Wilmington on the Morning of the 9th for Philadelphia, with orders to join the Army after they should be armed & accoutred at philadelphia. This I find by a Letter from the Board of War has been done, and I presume that the Regiment has moved from thence. I am to desire that You will proceed with it, by the Route through Princeton, Brunswic, Westfield, Springfield—Acquackinac—& paramus, till You arrive at the Army. I am Sir Yr Most Obedt st
					
						G. Washington
					
				